Case 4:14-cr-20083-LVP-MJH ECF No. 37 filed 08/13/20        PageID.446    Page 1 of 12




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

       UNITED STATES OF AMERICA,

                   Plaintiff,
                                                     Criminal Case No. 14-20083
                                                     Honorable Linda V. Parker
       v.

       MAURICE HAYNES

                 Defendant.
       _________________________________/

   OPINION AND ORDER GRANTING DEFENDANT’S REQUEST FOR
     COMPASSIONATE RELEASE PURSUANT TO 18 U.S.C. § 3582

       On September 4, 2014, Defendant pleaded guilty pursuant to a plea

agreement to one count of possession with intent to distribute heroin in violation of

21 U.S.C. § 841(a)(1). On February 3, 2015, this Court sentenced Defendant to

120 months of incarceration. (ECF No. 25.) The matter is currently before the

Court on Defendant’s Emergency Motion to Reduce Sentence Under 18 U.S.C.

§ 3582, filed June 19, 2020 (ECF No. 26), for which he filed a supplemental brief

on July 10, 2020 (ECF No. 30.) The motion has been fully briefed. (ECF Nos. 33,

36.)

                                     Applicable Law

       Under § 3582, a court may reduce a defendant’s term of imprisonment “after

considering the factors set forth in [18 U.S.C.] section 3553(a) to the extent they
Case 4:14-cr-20083-LVP-MJH ECF No. 37 filed 08/13/20         PageID.447     Page 2 of 12




are applicable, if it finds that . . . extraordinary and compelling reasons warrant

such a reduction . . . and that a reduction is consistent with applicable statements

issued by the Sentencing Commission[.]” 18 U.S.C. § 3582(c)(1)(A)(i). The

defendant bears the burden of proving that “extraordinary and compelling reasons”

exist to justify release under the statute. See United States v. Rodriguez, 896 F.2d

1031, 1033 (6th Cir. 1990) (concluding that the burden of proving facts that could

decrease a potential sentence fall upon the defendant); see also United States v.

Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“If the defendant seeks decreased

punishment, he or she has the burden of showing that the circumstances warrant

that decrease.”). Here, Defendant seeks compassionate release in light of the novel

coronavirus (COVID-19), along with his age (48 years old) and medical conditions

(obesity, hypertension, and a history of asthma and smoking) which he contends

increase his risk of serious outcomes if he contracts the virus.

      A defendant may move for compassionate release under § 3582(c)(1)(A)

only after “fully exhaust[ing] all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf” or “the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” § 3582(c)(1)(A). This exhaustion requirement is mandatory.

United States v. Alam, 960 F.3d 831, 832, 834 (6th Cir. 2020). Although

recognizing the need for a prompt resolution of a prisoner’s request for release

                                              2
Case 4:14-cr-20083-LVP-MJH ECF No. 37 filed 08/13/20         PageID.448     Page 3 of 12




during this pandemic, the Alam court concluded that the exhaustion requirement

must be followed and is not subject to “equitable carveouts,” reasoning:

                    Speed matters, yes. But accuracy matters too. Preventing
             prisoners from charging straight to federal court serves
             important purposes. It ensures that the prison administrators can
             prioritize the most urgent claims. And it ensures that they can
             investigate the gravity of the conditions supporting
             compassionate release and the likelihood that the conditions
             will persist. These are not interests we should lightly dismiss or
             re-prioritize.

      Id. at 835.

      A number of district courts have concluded that the exhaustion requirement

is not satisfied where the factual basis for relief in the prisoner’s administrative

request and the motion filed before the court differ, reasoning that this “does not

give the [Bureau of Prisons] an opportunity to act on the request before [seeking

relief from] the courts.” United States v. Asmar, -- F. Supp. 3d --, 2020 WL

3163056, at *3 (E.D. Mich. June 5, 2020) (citing United States v. Mogavero, No.

15-00074, 2020 WL 1853754, at *2 (D. Nev. Apr. 13, 2020)); see also United

States v. Hernandez, No. 13-CR-4467, 2020 WL 3051105, at *4 (S.D. Cal. June 5,

2020) (finding that to satisfy the exhaustion requirement, “the administrative

request must raise the same basis for relief as the federal court filing.”); see also

United States v. Valenta, No. 15-161, 2020 WL 1689786, at *1 (W.D. Pa. Apr. 7,

2020) (concluding that in order “to give the BOP an opportunity to address the

issue . . . the administrative complaint must raise the same claims asserted in the
                                               3
Case 4:14-cr-20083-LVP-MJH ECF No. 37 filed 08/13/20       PageID.449    Page 4 of 12




federal court filing.”). On the other hand, some district courts “have been skeptical

of the notion that the statute imposes any requirement of ‘issue exhaustion’ on

requests for compassionate release ….” United States v. Williams, No. 15-20462,

2020 WL 4040706, at *2 (E.D. Mich. July 17, 2020) (citing United States v.

Garner, No. 14-13, 2020 WL 3632482, at *3 & n.2 (S.D. Tex. July 3, 2020)); see

also United States v. Hamrick, No. 1:19-CR-91, 2020 WL 4016037, at *3 (M.D.

N.C. July 16, 2020) (because compassionate release requests to the warden “are

almost always” made on a pro se basis “courts will usually read such requests to

the warden liberally, but not so broadly as to make the exhaustion requirement

meaningless.”) As one district court recently concluded: “The exhaustion

requirement should not be applied hyper-technically, and the request to the warden

need not be identical in detail or specificity to the motion made in court.” United

States v. Knight, No. 1:15-CR-393, 2020 WL 4059886, at *2 (M.D. N.C. July 20,

2020).

                                         Analysis

          Whether Defendant Has Exhausted His Administrative Remedies

      Defendant claims that he submitted a request for release to his warden on

April 22, 2020. While the Bureau of Prisons (BOP) allegedly was unable to locate

Defendant’s request, Defendant submitted a second request on June 9, 2020, which

the Government acknowledges was received. (See Resp. at 6, ECF No. 33 at Pg ID

                                             4
Case 4:14-cr-20083-LVP-MJH ECF No. 37 filed 08/13/20        PageID.450    Page 5 of 12




278, id. Ex. 1, ECF No. 33-2 at Pg ID 303.) At least thirty days passed between

the submission of this second request and the filing of Defendant’s supplemental

brief in support of his motion for compassionate release.

      The Government nevertheless maintains that Defendant has not satisfied the

mandatory exhaustion requirement because his pro se request to the warden and

pending motion do not assert the same factual basis for release. In his

communication to the warden, requesting compassionate release expressly under

§ 3582(c)(1)(a), Defendant referred to his age, the near completion of his sentence,

and the fact that he received “a half-way house date of [N]ov[ember] 24th 2020.”

(Resp. Ex. 1, ECF No. 33-2 at Pg ID 303.) Defendant did not mention COVID-19

or any medical condition.

      However, by referring to § 3582(c)(1)(a) specifically, Defendant informed

the warden that he was seeking release based on “extraordinary and compelling

circumstances.” The warden clearly understood that Defendant was seeking relief

due to the COVID-19 pandemic, as reflected in the warden’s response to

Defendant’s request. (See id. at 2, Pg ID 304.) While Defendant did not specify

the medical conditions that he now claims places him at heightened risk if he

contracts the virus, it can be presumed that the BOP was well-aware of at least

Defendant’s obesity and high blood pressure when his request was denied. Both

conditions are documented in Defendant’s prison medical records. (See ECF No.

                                            5
Case 4:14-cr-20083-LVP-MJH ECF No. 37 filed 08/13/20        PageID.451    Page 6 of 12




34.) As the Sixth Circuit’s decision in Alam reflects, prison administrators are

expected to investigate a prisoner’s conditions when presented with a request for

release.

      For these reasons, the Court finds that Defendant’s pro se administrative

request, when read liberally, provided enough information to alert the warden of

the factual basis on which he now seeks relief. The Court therefore concludes that

Defendant exhausted his administrative remedies.

                           Whether a Reduction is Warranted

      The Court finds that, in combination, Defendant’s age, medical conditions,

and the conditions at his place of confinement due to COVID-19 present

extraordinary and compelling circumstances warranting a sentence reduction. The

Court does not find that his release poses a sufficiently serious danger to the

community to warrant the denial of his motion.

      It is widely acknowledged, based on expert guidance, that there is a greater

risk of COVID-19 infection for incarcerated individuals. Moreover, the risk of

experiencing serious outcomes if one is infected increases with age and underlying

health conditions. Notably, medical experts are continuously gaining insight as to

how this new virus affects individuals with particular medical conditions and the

list of underlying conditions exposing individuals to the risk of more serious

outcomes is evolving. At this point, however, there is no vaccine and the virus can

                                              6
Case 4:14-cr-20083-LVP-MJH ECF No. 37 filed 08/13/20       PageID.452     Page 7 of 12




cause severe complications or death. No one can seriously deny that the COVID-

19 pandemic is extraordinary and unprecedented in modern times and that it poses

a danger to everyone.

      The Centers for Disease Control (CDC) previously stated that only

individuals over 65 years of age were at increased risk of severe illness from

COVID-19. Based on recent data, however, the CDC has modified this position

and now advises that the risk of severe illness increases with age. see

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-

adults.html (visited Aug. 11, 2020). According to the CDC, for individuals 40-49

years old, the risk of being hospitalized or dying from COVID-19 is three and ten

times higher, respectively. See https://www.cdc.gov/coronavirus/2019-ncov/covid-

data/investigations-discovery/hospitalization-death-by-age.html (visited Aug. 11,

2020.) Defendant’s weight also places him at increased risk if he contracts

COVID-19. Defendant has a body mass index (BMI) of 33.9. According to the

CDC, individuals with a BMI over 30 are three times more likely to be hospitalized

if they contract COVID-19. See https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/older-adults.html (visited Aug. 11, 2020.) While

prison medical staff have not diagnosed Defendant with hypertension, his medical

records reflect repeated episodes of high blood pressure. (ECF No. 34.) The CDC




                                             7
Case 4:14-cr-20083-LVP-MJH ECF No. 37 filed 08/13/20       PageID.453    Page 8 of 12




indicates that individuals with hypertension also are three times more likely to be

hospitalized if they contract the virus. See id.

      Moreover, COVID-19 is more easily transmitted within communal living

and densely packed environments, such as prisons. This has been demonstrated at

the Milan facility, where Defendant is incarcerated. As of August 11, 2020, 95

inmates and 56 staff members at the facility have tested positive for the virus, and

there have been three COVID-19 related deaths. See

https://www.bop.gov/coronavirus (visited Aug. 11, 2020). But reported rates of

infection are meaningless without adequate testing. Of the 1,363 inmates at the

Milan facility, see https://www.bop.gov/coronavirus/, only 364 have been tested

for COVID-19. https://www.bop.gov/about/statistics/population_statistics.jsp. The

BOP’s failure to implement any comprehensive prophylactic testing program calls

into question whether the above figures grossly under count the rates of infection

within the facility.

      Defendant’s age and medical conditions, combined with the likely spread of

COVID-19 within correctional settings where social distancing is impossible,

diminishes his ability to “provide self-care” for his medical conditions, thereby

satisfying the Sentencing Commission’s statement as to when a reduction is

appropriate. See U.S.S.G. § 1B.13.




                                              8
Case 4:14-cr-20083-LVP-MJH ECF No. 37 filed 08/13/20       PageID.454     Page 9 of 12




      For these reasons, the Court finds extraordinary and compelling

circumstances warranting Defendant’s release and that “such a reduction is

consistent with applicable policy statements issued by the Sentencing

Commission[.]” Consideration of the factors set forth in 18 U.S.C. § 3553(c) also

leads the Court to conclude that a reduction is appropriate.

      Defendant “is not a danger to the safety of any other person or to the

community” as required for compassionate release. See 28 U.S.C. § 3582(c)(1)(A)

(providing that a reduction in sentence must be “consistent with applicable policy

statements issued by the Sentencing Commission”); U.S.S.G. § 1B1.13. Defendant

is a repeat offender, with a history of convictions for drug distribution. (See PSR

¶¶ 31-41.) However, he also has a lengthy history of drug use and his prior

convictions involved relatively small quantities of drugs. (Id. ¶¶ 19, 31-41, 51, 55-

56.) Nothing in Defendant’s criminal history reflects a threat of violence other

than an indication in his PSR that a firearm was found in the vehicle in which

Defendant was a passenger during a stop that led to his 1992 possession with intent

to distribute cocaine conviction. (See PSR ¶ 33.) While the PSR reflects that

Defendant’s fingerprints were found on the weapon, nothing in the record indicates

that it had been used in furtherance of his drug dealing. Moreover, Defendant was

not ultimately charged with a firearm offense under the plea agreement.




                                             9
Case 4:14-cr-20083-LVP-MJH ECF No. 37 filed 08/13/20         PageID.455     Page 10 of 12




         The Government nevertheless argues that Defendant is a danger to the

 community, quoting the Sixth Circuit’s statement in United States v. Stone, 608

 F.3d 939 (6th Cir. 2010), that it “routinely affirms, on dangerousness grounds, the

 pretrial detention of run-of-the mill drug dealers, even without any indication that

 the defendant has engaged in violence.” (Resp. at 23, ECF No. 33 at Pg ID 295)

 (quoting Stone, 608 F.3d at 947 n.6).) For the same proposition, the Government

 cites United States v. Knight, No. 15-20283, 2020 WL 3055987, at *3 (E.D. Mich.

 June 9, 2020), which quotes Stone. But as this Court recently indicated in another

 case:

               [T]he circumstances of those cases suggest that the quoted
               language is stated in terms that are far too general and that the
               Government should use more care when citing them.

                      Stone involved a defendant who was a member of a
               group that had acquired a significant arsenal of weapons,
               trained as a paramilitary organization, and contemplated
               murdering civilians and law enforcement officers. 608 F.3d at
               944. He was charged with, among other violations, seditious
               conspiracy, attempted use of weapons of mass destruction, and
               carrying and using firearms during and in relation to crimes of
               violence. Id. The defendant in Knight had pleaded guilty to
               conspiracy to distribute controlled substances and possessing a
               firearm as a convicted felon. 2020 WL 3055987, at *1. The
               conspiracy involved a “pill mill” scheme where 125,000 dosage
               units of medically unnecessary oxycodone were distributed to
               patients in exchange for cash. Id. The firearm conviction
               involved an AK-47. Id. In stark contrast here, Defendant’s
               current and prior convictions involve marijuana and do not
               reflect the use of any weapon or violence.



                                               10
Case 4:14-cr-20083-LVP-MJH ECF No. 37 filed 08/13/20        PageID.456    Page 11 of 12




 United States v. Dean, No. 11-20195, 2020 WL 4251344, at *3 (E.D. Mich. July

 24, 2020).

       While incarcerated, Defendant has completed programs to address his drug

 abuse, as well as courses in Microsoft, parenting, job interviewing, money

 management, and political science. (See ECF No. 36-2 at Pg ID 407-08.) He also

 is working towards his associate degree in business management. (See id.) The

 Government asserts that Defendant has incurred significant misconducts while

 incarcerated and repeatedly violated supervision (Resp. at 25, ECF No. 33 at Pg ID

 297), presumably referring to conduct that occurred in 1997, when Defendant was

 25-years old. (See PSR ¶¶ 33-34.) More recently, Defendant has completed his

 probationary periods without incident. (Id. ¶¶ 38-39, 41.) Defendant’s Summary

 Reentry Plan – Progress Report reflects only one disciplinary action, in November

 2016, for “being unsanitary or untidy.” (ECF No. 36-2 at Pg ID 408.)

       Lastly, Defendant has served a significant portion of his sentence.

 According to the BOP’s calculations, he has served 74.6% of his statutory term.

 Defendant has been told that he is eligible for release to a halfway house in either

 November 2020 or February 2021. Defendant will have significant support from

 family members upon his release. They remain loyal and committed to his

 rehabilitation. The manager of a cleaning service company in Detroit, Michigan,




                                              11
Case 4:14-cr-20083-LVP-MJH ECF No. 37 filed 08/13/20        PageID.457     Page 12 of 12




 has offered Defendant a position with the company upon his release, working forty

 hours a week at $12 per hour. (ECF No. 26-1 at Pg ID 116.)

                                         Conclusion

       For the foregoing reasons, the Court is GRANTING Defendant’s request for

 compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The Court

 reduces Defendant’s sentence to time served. The Bureau of Prisons is authorized

 to delay execution of this Order for up to seven days after its issuance to make

 necessary arrangements related to Defendant’s release. Nevertheless, the Bureau

 of Prisons is directed to proceed as expeditiously as possible to avoid any

 unnecessary delay. The Court leaves undisturbed the three-year period of

 supervised release.

       Upon his release, Defendant shall remain in self-quarantine for 14 days. He

 shall notify the Probation Department for the Eastern District of Michigan within

 24 hours of his release and is directed to follow the instructions of the assigned

 probation officer. He is subject to the same conditions of release imposed in his

 original sentence.

       IT IS SO ORDERED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE


  Dated: August 13, 2020
                                              12
